—Judgment, Supreme *612Court, New York County (Rosalyn H. Richter, J.), rendered December 19, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). From an observation post, the police saw defendant provide drugs to an apprehended buyer in return for money. There is no basis for disturbing the jury’s credibility determinations, including its rejection of defendant’s testimony, which was the sole basis of his agency defense.
The court properly exercised its discretion in denying defendant’s mistrial motion based on claimed improprieties in the prosecutor’s summation, since the court’s prompt and thorough curative instructions were sufficient to prevent the challenged remarks from causing any prejudice (see People v Santiago, 52 NY2d 865 [1981]). Concur—Andrias, J.P., Sweeny, McGuire and Acosta, JJ.